COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-14-00219-CV


GARY STEVEN DANIELSON                                              APPELLANT

                                        V.

APRIL MARIE DANIELSON                                               APPELLEE


                                    ------------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 231-551313-14

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On October 29, 2014, we received appellant’s “Request For Additional

Time” to file the brief. The motion did not comply with the Tex. R. App. P. 9.1,

9.5, and 10.1(a)(5). On October 30, 2014, we requested an amended motion by

November 10, 2014. No motion was received.

      On December 2, 2014, we notified appellant that his brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.


      1
      See Tex. R. App. P. 47.4.
App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: January 8, 2015




                                    2